Name: Commission Regulation (EEC) No 2315/80 of 3 September 1980 making the importation into the United Kingdom of brassiÃ ¨res, woven, knitted or crocheted (category 31) and originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 9 . 80 Official Journal of the European Communities No L 233/29 COMMISSION REGULATION (EEC) No 2315/80 of 3 September 1980 making die importation into the United Kingdom of Brassieres, woven, knitted or crocheted (category 31) and originating in Taiwan subject to quantitative limits HAS ADOPTED THIS REGULATION : Article 1 During the years 1980, 1981 and 1982, the importa ­ tion into the United Kingdom of brassieres, woven, knitted or crocheted (NIMEXE code 61.09-50) and originating in Taiwan shall be subject to the quantita ­ tive limits indicated in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan (l ), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrange ­ ments for imports into the Community of textile products originating in Taiwan (2), Whereas Commission Regulation (EEC) No 3020/77 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the esta ­ blishment of further quantitative limits ; Whereas imports into the United Kingdom of bras ­ sieres, woven, knitted or crocheted (category 31 ), origi ­ nating in Taiwan, have considerably exceeded the thre ­ shold indicated in that Article ; Whereas it is necessary therefore to establish quantita ­ tive limits for the period 1980 to 1982 on imports of products in category 31 , originating in Taiwan, Article 2 The provisions of Regulation (EEC) No 3020/77, and in particular those concerning the administration of quantitative limits, shall apply to the quantitative limits established by this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 September 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( ¢) OJ No L 357, 31 . 12. 1977, p. 51 . (*) OJ No L 39, 9 . 2. 1978, p. 1 . No L 233/30 Official Journal of the European Communities 4. 9. 80 ANNEX Cate ­ gory CCT heading No NIMEXE- code (1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 31 61.09 D 61.09-50 Brassieres, woven, knitted or cro ­ cheted UK 1 000 pieces 250 265 281